Title: From Benjamin Franklin to Jean-Charles-Pierre Lenoir, 22 July 1780
From: Franklin, Benjamin
To: Lenoir, Jean-Charles-Pierre


This letter was written in response to a plea from Capt. William Robeson of the South Carolina navy, now in Paris, regarding a runaway slave. Robeson had purchased this “little Negro Boy” from Lieut. Peter Amiel. The young man had disappeared on May 31, the eve of Robeson’s intended departure for Lorient. Robeson was forced to delay his journey by several days, during which time he wrote twice to Temple asking him to keep a look-out for “Mountacue,” whom he expected would flee to the neighborhood of his former master in Passy. The captain had notified the police, was prepared to reward the captor, and had left instructions with John Adams on how to proceed once the slave was apprehended.
The present letter suggests that “Mr. Montague,” as Robeson would later call him, had only recently been discovered. Franklin gave the captain this letter of introduction to Lenoir, but his involvement in the affair was far from over. Three days later the slave, signing himself “Jean,” directed to Franklin an eloquent plea for his release from prison, where Robeson had evidently ordered him placed (below, July 25). Whatever the minister plenipotentiary may have done to effect his release has not surfaced, but as our annotation to that document shows, the slave was reunited with his master. The following year, after both Robeson and Montague had been captured by the British and made their way back to France, Montague again eluded the captain. This time, Temple persuaded him to lodge with the Franklin household while waiting for Robeson to accept his demands for new terms of employment as a free man. Finally, in 1782, only days before their ship was due to set sail from Nantes, Montague once again “[gave Robeson] the slip,” and was the subject of more anxious letters to Passy.
The latter parts of this story will be told more fully in future volumes. For his part, Robeson maintained that his treatment of Montague was “to a fault both Bountiful and kind.” Montague’s story, told only by his behavior and by the one letter he wrote to Franklin, suggests that he thought otherwise.
 
Monsieur,
Passy, July 22. 1780.
Le Capt. Robinson au Service des Etats Unis que J’ai l’honneur de vous presenter a besoin de l’autorité de votre Excellence pour recouvrer un Négre qui s’est évadé de son service et qui lui appartient. Je ressentirois particulierement l’assistance que vous voudrez bien lui accorder et que les Loix et L’Equité reclament en sa faveur.
J’ai l’honneur d’être &c. &c.
M. Le Noir.
